Citation Nr: 1010866	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

3.  Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board notes that service 
connection was established for peripheral neuropathy of the 
upper and lower extremities in a June 2008 rating decision.  
There is no indication of any subsequent disagreement with 
the assigned ratings or effective dates and the Veteran's 
claims as to these matters are considered to have been fully 
resolved.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A left ear hearing loss disability was not manifest 
during active service nor within one year of service and is 
not shown to have developed as a result of an established 
event, injury, or disease during active service.

3.  Diabetes mellitus is manifested by the required use of 
insulin, a restricted diet, and the regulation of activities.

4.  Right ear hearing loss is manifested by no more than 
level I hearing acuity.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or 
aggravated by active service nor may service connection be 
presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2009).

2.  The criteria for a 40 percent rating, but no higher, for 
diabetes mellitus have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

3.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in January 2007 and March 2007.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was also provided in January 2007 and March 2007.  
The notice requirements pertinent to the issues on appeal 
have been met and all identified and all authorized records 
relevant to these matters have been requested or obtained.  
The available record is substantially complete and includes 
the Veteran's service treatment records, private treatment 
records, private medical opinions, VA examination reports, 
and lay statements in support of the claims.  Further 
attempts to obtain additional evidence would be futile.  The 
Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Although the Veteran contends 
that his VA audiology examinations were inadequate, it was 
the opinion of the July 2007 and May 2008 VA examiners that 
he provided responses that were invalid.  The May 2008 
examiner, in fact, stated that the puretone test results on 
that date were inconsistent and did not appear to reflect the 
Veteran's maximal effort.  The Board finds, however, that the 
July 2007 audiology report provided valid puretone test 
results and that the May 2008 report provided valid speech 
recognition scores.  There is no probative evidence 
indicating the examination findings or the impressions of the 
Veteran's efforts were erroneous.  The Court has held that 
VA's "duty to assist is not always a one-way street."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran 
wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.  

The Board finds VA medical opinions obtained in this case are 
adequate as they are predicated on a substantial review of 
the record and medical findings and consider the Veteran's 
complaints and symptoms.  Accordingly, VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claims would not cause any prejudice to 
the appellant.



Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2009).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) 
(citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen 
A. Schroeder et. al. eds., 1988).  Even if a Veteran does not 
have a hearing loss disability for VA compensation purposes 
recorded during service, service connection may still be 
established if post-service evidence satisfies the criteria 
of 38 C.F.R. § 3.385 and the evidence links the present 
hearing loss to active service.  Id. at 158.  The threshold 
for normal hearing is 0 to 20 decibels.  Id. at 157.

Service connection can be granted for certain diseases, 
including an organic disease of the nervous system 
(sensorineural hearing loss), if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009). 

The Court, however, has held that even though a disease is 
not included on the list of presumptive diseases a nexus 
between the disease and service may nevertheless be 
established on the basis of direct service connection.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issues of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).



Factual Background and Analysis

The Veteran's service treatment records are negative for 
complaint, treatment, or diagnosis of left ear hearing loss.  
An August 1969 separation examination revealed audiometer 
finding as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
20
---
30

In statements in support the Veteran asserted that his 
hearing had gradually deteriorated over the years.  In an 
October 2007 statement his spouse noted that they had been 
married for 24 years and that his hearing problem had existed 
for as long as she had know him.  She stated he experienced 
problems hearing conversation when his back was turned to the 
speaker and that he turned up the volume while watching 
television to a level that was uncomfortably loud.  

On VA audiological evaluation in July 2007, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
20
30

The examiner noted that speech recognition scores were not 
reported because they were obviously non-organic.  A 
diagnosis was provided of bilateral mild high frequency 
sensorineural hearing loss at 4,000 Hertz based upon puretone 
responses, with responses for tones that were fairly 
reliable.  It was noted that despite the Veteran's report of 
post-service private airline flight line noise exposure his 
hearing loss was as likely as not related to military 
service.  A subsequent May 2008 VA audiology report noted 
valid speech recognition scores for the left ear of 96 
percent.  Puretone test results at that time were considered 
to be invalid and unreliable and did not appear to reflect 
the Veteran's maximal effort.  

Based upon the evidence of record, the Board finds that a 
left ear hearing loss disability was not manifest during 
active service and is not shown to have developed as a result 
of an established event, injury, or disease during active 
service.  There is no evidence demonstrating hearing loss 
manifest to a degree of 10 percent or more within one year of 
separation.  The persuasive evidence in this case 
demonstrates decreased left ear hearing acuity at the 4,000 
Hertz level, but no present left ear hearing loss disability 
for VA compensation purposes.  There is no evidence of an 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz of 40 decibels or greater, auditory 
thresholds in at least three of those frequencies of 26 
decibels or greater, nor speech recognition scores less than 
94 percent.  See 38 C.F.R. § 3.385. While the Veteran and his 
spouse may sincerely believe that he has a left ear hearing 
loss as a result of service, they are not licensed medical 
practitioners and are not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.

Increased Rating Claims
Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

Diabetes Mellitus

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic 
process under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test 
solely for rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

In this case, the Veteran submitted his initial claim for 
entitlement to service connection for diabetes mellitus on 
September 26, 2006.  Service records show he served in the 
Republic of Vietnam during active service.  Service treatment 
records are negative for complaint, treatment, or diagnosis 
of diabetes mellitus.  Private treatment records dated in 
March 2005 include a diagnosis of diabetes mellitus without 
opinion as to etiology or severity.  A January 2007 private 
medical report noted a diagnosis of type II diabetes mellitus 
which required insulin, a restricted diet, and the regulation 
of activities.

On VA examination in June 2007 the Veteran reported he first 
received a diagnosis of diabetes mellitus in 2004.  He stated 
he had experienced hypoglycemia, but that he had never been 
hospitalized for it nor because of high blood sugars.  He 
stated he was on a diabetic diet and had gained 10 pounds 
over the previous year.  He reported his primary care 
provider had not restricted any particular activities because 
of his diabetes mellitus.  He stated he took 30 units of 
insulin at night and from five to ten units before meals.  
There was no report of loss of strength, anal pruritus, a 
diagnosis of diabetic retinopathy, a diagnosis of peripheral 
vascular disease, signs or symptoms of peripheral vascular 
disease, a history of myocardial infarction or ischemic heart 
disease, nor a history of hypertension.  It was noted that a 
diagnosis of peripheral neuropathy had been provided, but 
that no peripheral neuropathy was found upon physical 
examination.  The diagnoses included type II diabetes 
mellitus.  

In correspondence dated in September 2007 the Veteran's 
private physician stated the Veteran was receiving treatment 
for diabetes and peripheral neuropathy.  It was noted that he 
took insulin and that he worked to restrict his diet.  It was 
further noted that his activity was severely restricted due 
to his peripheral neuropathy, a complication of his diabetes, 
and the greatly decreased muscle strength he experienced.  

An April 2008 VA examination report noted the Veteran had 
occasionally experienced hypoglycemia, but that he had never 
been hospitalized for hypoglycemia or elevated blood sugars.  
A diagnosis of ketoacidosis had not been established.  He was 
on a diabetic diet.  It was noted that the question of 
restriction of activities by his primary care provider was 
very complex and that the provider's comments indicated his 
walking was restricted due to neuropathy rather than 
hypoglycemia induced by activity.  The examiner stated, 
however, that on further questioning the Veteran reported 
that before activities he loaded himself with sugar because 
his blood sugar fell with activities such as shopping and 
cutting the grass.  The Veteran stated he took 40 units of 
insulin at night and from five to fifteen units before meals.  
There was no report of loss of strength, anal pruritus, a 
diagnosis of diabetic retinopathy, a diagnosis of peripheral 
vascular disease, signs or symptoms of peripheral vascular 
disease, a history of myocardial infarction or ischemic heart 
disease, nor a history of hypertension.  There was no report 
of bowel or bladder dysfunction and no evidence of a 
diagnosis of renal failure.  The diagnoses included type II 
diabetes mellitus and mild peripheral neuropathy.  

In his June 2008 VA Form 9 the Veteran expressed his desire 
to continue his appeal for a 40 percent rating for his type 
II diabetes mellitus.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected diabetes mellitus is manifested 
by the required use of insulin, a restricted diet, and the 
regulation of activities.  Although the April 2008 VA 
examiner stated the regulation of activities determination 
was complex, applying all reasonable doubt in the Veteran's 
favor the Board finds the criteria for an increased 40 
percent rating are met.  There is no objective evidence, 
however, of episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization, twice a month visits to 
a diabetic care provider, or complications that would not be 
compensable if separately evaluated.  The Veteran also 
indicated that a 40 percent rating would satisfy his appeal 
as to this matter.  Therefore, the Board finds that 
entitlement to an increased 40 percent rating, but no higher, 
for diabetes mellitus is warranted.

Right Ear Hearing Loss

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2009).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of a 
hearing aids.  38 C.F.R. § 4.85(a).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I subject to the 
provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  
Furthermore, 38 C.F.R. § 3.383(a)(3) provides that, where the 
evidence demonstrates hearing impairment in one ear 
compensable to a degree of 10 percent or more as a result of 
service-connected disability and hearing impairment as a 
result of nonservice-connected disability that meets the 
provisions of 38 C.F.R. § 3.385 in the other ear, 
compensation is payable as if both disabilities were service- 
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct.

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination
% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85 (2009).



In this case, service treatment records show that an August 
1969 separation examination revealed audiometer finding as 
follows:




HERTZ



500
1000
2000
3000
4000
Right
15
20
20
---
40

In statements in support of his claim the Veteran reported 
that his hearing was fading and that during conversations he 
had to ask others to speak up.  He stated he had to turn his 
television and radio up above normal levels to hear them.  In 
an October 2007 statement his spouse noted that he 
experienced problems hearing conversation when his back was 
turned to the speaker and that he turned up the volume while 
watching television to a level that was uncomfortably loud.  

On VA audiological evaluation in July 2007, puretone 
thresholds, in decibels, were as follows: 




HERTZ



A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
15
10
25
40
23
LEFT
10
10
20
30
18

It was noted that the Veteran stated he just did not hear as 
well as he used to hear.  The diagnosis was mild bilateral 
high frequency sensorineural hearing loss.  A May 2008 VA 
audiology examination revealed speech recognition ability of 
96 percent in the right ear.  

As noted, the implementing regulation regarding hearing loss 
in one ear provides that a Veteran must have a service-
connected hearing impairment of 10 percent or more, and a 
hearing impairment in the nonservice-connected ear that meets 
the criteria at 38 C.F.R. § 3.385 before both ears may be 
considered in deriving the level of disability.  See 38 
C.F.R. § 3.383(a)(3).

In determining if the service-connected ear has a hearing 
impairment of 10 percent or more the nonservice-connected ear 
must initially be given a value of Roman Numeral I.  See 38 
C.F.R. § 4.85(f).  The service-connected ear must then either 
have a numeric value of either X or XI, as determined by 
either Table VI, or Table VIA, in order to considered as 
compensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, 
Table VII (combination of Level I and either Level X or Level 
XI results in a 10 percent rating).  In the present case, the 
Veteran's service-connected right ear hearing loss is not 
evaluated as at least 10 percent disabling.  As such, 38 
C.F.R. § 3.383 is not applicable.  Given this, the hearing 
acuity of his left ear must be considered normal for the 
purposes of evaluating the service-connected disability at 
issue.  VAOPGCPREC 32-97, 62 Fed. Reg. 63,604 (July 1, 1997); 
see also Boyer v. West, 11 Vet. App. 477, 479-80 (1998), 
aff'd Boyer v. West, 210 F.3d 1351 (2000).  Accordingly, a 
designation of Level "I" is assigned for the nonservice-
connected left ear.

Further, based upon the evidence of record, the Board finds 
that the Veteran's service-connected hearing is manifested by 
no more than level I hearing acuity in the right ear.  Such 
designations for one ear hearing loss equate to a 
noncompensable (0 percent) evaluation.  The July 2007 VA 
examiner is shown to have elicited pertinent information from 
the Veteran concerning his medical history and conducted the 
necessary tests in accordance with standard medical practice 
and VA guidelines.  The VA audiology examination findings are 
adequate for VA rating purposes.  See Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  Therefore, the claim for 
entitlement to a compensable rating must be denied.  The 
preponderance of the evidence is against the Veteran's claim 
for a higher rating.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the case outside the norm so as to warrant an extraschedular 
rating.  The Veteran's service-connected disorder is 
adequately rated under the available schedular criteria and 
the objective findings of impairment are well documented.  
The Board finds the overall evidence of record is not 
indicative of a marked interference with employment as a 
result of this disability.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also, Thun v. 
Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to a 40 percent rating for diabetes mellitus is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a compensable rating for right ear hearing 
loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


